Title: To Thomas Jefferson from Robert Smith, 13 April 1808
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Navy Department13 April 1808
                  
                  In consequence of the resignation of George Cox, a vacancy has arisen in the corps of Masters Commandant—Mr. Tarbell is senior to all the Lieutenants excepting Lieut. Blake, who, it is thought, is not entitled to promotion.
                  I have the honor to be with great respect Sir, yr mo: ob: Servt
                  
                     Rt Smith 
                     
                  
               